UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-7038


JACQUELINE TEDDER,

                   Petitioner - Appellant,

             v.

WARDEN LEATH CORRECTIONAL INSTITUTION,

                   Respondent - Appellee,

             and

LEATH CORRECTIONAL INSTITUTION,

                   Respondent.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:16-cv-02554-HMH)


Submitted: January 18, 2018                              Decided: January 22, 2018


Before GREGORY, Chief Judge, and SHEDD and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jacqueline Tedder, Appellant Pro Se. Donald John Zelenka, Deputy Attorney General,
Sherrie Ann Butterbaugh, OFFICE OF THE ATTORNEY GENERAL OF SOUTH
CAROLINA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jacqueline Tedder seeks to appeal the district court’s order denying as untimely

her 28 U.S.C. § 2254 (2012) petition. The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended

that relief be denied and advised Tedder that failure to file timely, specific objections to

this recommendation could waive appellate review of a district court order based upon

the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Tedder

has waived appellate review by failing to file specific objections after receiving proper

notice. Accordingly, we deny a certificate of appealability and dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             3